                   1 SPENCER C. SKEEN, CA Bar No. 182216
                     spencer.skeen@ogletree.com
                   2 OGLETREE, DEAKINS, NASH,
                     SMOAK & STEWART, P.C.
                   3 4370 La Jolla Village Drive, Suite 990
                     San Diego, CA 92122
                   4 Telephone: 858.652.3100
                     Facsimile: 858.652.3101
                   5
                       [Additional Counsel on Following Page]
                   6
                       Attorneys for Plaintiffs
                   7   RAVINDER SINGH, THOMAS ODOM and
                       CALIFORNIA TRUCKING ASSOCIATION
                   8

                   9                          UNITED STATES DISTRICT COURT
                  10                       SOUTHERN DISTRICT OF CALIFORNIA
                  11 CALIFORNIA TRUCKING                            Case No. 3:18-cv-02458-BEN-BLM
                     ASSOCIATION, RAVINDER SINGH,
                  12 and THOMAS ODOM,                               PLAINTIFFS’ REPLY IN SUPPORT
                                                                    OF MOTION FOR PRELIMNARY
                  13                Plaintiffs,                     INJUNCTION
                  14         v.                                     Date:         January 13, 2020
                                                                    Time:         10:30a.m.
                  15
                       XAVIER BECERRA, in his official              Place:        Courtroom 5A
                  16   capacity as the Attorney General of the
                       State of California; JULIE SU, in her        Complaint Filed: October 25, 2018
                  17   official capacity as Secretary of the        Trial Date:       None
                       California Labor Workforce and               District Judge: Hon. Roger T. Benitez
                  18   Development Agency; ANDRE                                      Courtroom 5A, 221 W.
                       SCHOORL, in his official capacity as                           Broadway, San Diego
                  19   the Acting Director of the Department        Magistrate Judge: Hon. Barbara L. Major
                       of Industrial Relations of the State of                        11th Floor, 333 W.
                  20   California; and LILIA GARCIA-                                  Broadway, San Diego
                       BROWER, in her official capacity as
                  21   Labor Commissioner of the State of
                       California, Division of Labor Standards
                  22   Enforcement, PATRICK HENNING, in
                       his official capacity as the Director of
                  23   the Employment Development
                       Department.
                  24
                                    Defendants.
                  25

                  26

                  27

                  28

                                                                                   Case No. 3:18-cv-02458-BEN-BLM
41244988_3.docx
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   ROBERT R. ROGINSON, CA Bar No. 185286
                       robert.roginson@ogletree.com
                   2   ALEXANDER M. CHEMERS, CA Bar No. 263726
                       alexander.chemers@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                   5   Telephone: 213.239.9800
                       Facsimile: 213.239.9045
                   6
                       [Additional Counsel for Plaintiffs
                   7   Ravinder Singh, Thomas Odom and
                       California Trucking Association]
                   8

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                                 Case No. 3:18-cv-02458-BEN-BLM
41244988_3.docx
                                PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1                                         TABLE OF CONTENTS
                   2                                                                                                                  Page
                   3   I.     INTRODUCTION .................................................................................... 1
                   4
                       II.    MOTOR CARRIERS CANNOT ENGAGE INDEPENDENT
                   5          CONTRACTORS UNDER AB-5 ............................................................ 2
                   6   III.   THE FAAAA PREEMPTS A STATE RULE THAT
                   7          PROHIBITS MOTOR CARRIERS FROM USING
                              INDEPENDENT CONTRACTOR DRIVERS. ....................................... 3
                   8
                              A.       That Motor Carriers Can “Hire” Owner-Operators Is
                   9
                                       Irrelevant Because AB-5 Is An All-Or-Nothing Rule That
                  10                   Requires Hiring Drivers As Employees. ........................................ 4
                  11          B.       AB-5’s All-Or-Nothing Rule Is The Issue And Not Other
                  12                   Laws That The State And IBT Want The Court To
                                       Consider. ......................................................................................... 5
                  13
                              C.       Prong B Is Preempted Regardless Whether Or Not It Is A
                  14
                                       “Law Of General Applicability.” ................................................... 7
                  15
                              D.       Mendonca And Dilts Do Not Apply. ............................................. 8
                  16

                  17
                              E.       Non-California Authorities Support Plaintiffs’ Request
                                       For A Preliminary Injunction. ...................................................... 11
                  18
                              F.       Plaintiffs Have More Than Adequately Demonstrated The
                  19                   Adverse Effects Of AB-5 On Prices, Routes, And
                  20                   Services......................................................................................... 11
                  21          G.       AB-5 Is Also Impliedly Preempted By The FAAAA. ................. 12
                  22   IV.    AB-5 VIOLATES THE DORMANT COMMERCE CLAUSE ............ 13
                  23
                       V.     INJUNCTIVE RELIEF WILL AVOID IRREPARABLE
                  24          INJURY .................................................................................................. 14
                  25          A.       Plaintiffs Promptly Moved To Enjoin AB-5. ............................... 14
                  26
                              B.       Plaintiffs Have Standing Because They Are Harmed By
                  27                   AB-5. ............................................................................................ 15
                  28
                              C.       There Is A Risk Of Imminent Prosecution. .................................. 16
41244988_3.docx
                                                                    i               Case No. 3:18-cv-02458-BEN-BLM
                                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1          D.       Plaintiffs Have Amply Demonstrated AB-5’s Harms. ................. 17
                   2
                       VI.    THE REMAINING REQUIREMENTS ARE MET .............................. 18
                   3
                       VII.   CONCLUSION ....................................................................................... 20
                   4

                   5

                   6

                   7

                   8

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

41244988_3.docx
                                                                    ii              Case No. 3:18-cv-02458-BEN-BLM
                                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1                                         TABLE OF AUTHORITIES
                   2                                                                                                                Page(s)
                   3   Federal Cases
                   4   Alvarez v. XPO Logistics Cartage LLC,
                          2018 WL 6271965 (C.D. Cal. Nov. 15, 2018) .................................................... 4, 9
                   5
                       Am. Trucking Ass’ns, Inc. v. City of Los Angeles,
                   6     559 F.3d 1046 (9th Cir. 2009) ........................................................................ passim
                   7   Am. Trucking, Ass’ns, Inc. v. Scheiner,
                         483 U.S. 266 (1987) .............................................................................................. 14
                   8
                       B&O Logistics, Inc. v. Cho,
                   9     2019 WL 2879876 (C.D. Cal. Apr. 15, 2019) ......................................................... 4
                  10   Bibb v. Navajo Freight Lines, Inc.,
                          359 U.S. 520 (1959) .............................................................................................. 14
                  11
                       California Trucking Ass’n v. Su,
                  12     903 F.3d 953 (9th Cir. 2018) .......................................................................... passim
                  13   Californians for Safe & Competitive Dump Truck Transp. v. Mendonca,
                         152 F.3d 1184 (9th Cir. 1998) ........................................................................... 8, 10
                  14
                       Dilts v. Penske Logistics, LLC,
                  15      769 F.3d 637 (9th Cir. 2014) ............................................................................... 8, 9
                  16   Duncan v. Becerra,
                         265 F. Supp. 3d 1106 (S.D. Cal. 2017) ............................................... 15, 16, 17, 20
                  17
                       Granholm v. Heald,
                  18     544 U.S. 460 (2005) .............................................................................................. 13
                  19   Mass. Delivery Ass’n v. Healey,
                         821 F.3d 187 (1st Cir. 2016) ................................................................................... 4
                  20
                       Morales v. Trans World Airlines, Inc.,
                  21     504 U.S. 374 (1992) ................................................................................................ 8
                  22   Raymond Motor Transp., Inc. v. Rice,
                         434 U.S. 429 (1978) .............................................................................................. 14
                  23
                       Schwann v. FedEx Ground Package Sys., Inc.,
                  24      813 F.3d 429 (1st Cir. 2016) ............................................................................... 4, 9
                  25   Southern Pac. Co. v. Arizona,
                          325 U.S. 761 (1945) .............................................................................................. 14
                  26
                       Trans World Airlines, Inc. v. Mattox,
                  27      897 F.2d 773 (5th Cir. 1990), aff’d in part, rev’d in part sub nom.,
                          Morales v. Trans World Airlines, Inc., 504 U.S. 374 (1992) .......................... 17, 19
                  28

41244988_3.docx
                                                                      iii             Case No. 3:18-cv-02458-BEN-BLM
                                     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1    Valadez v. CSX Intermodal Terminals, Inc.,
                           2019 WL 1975460 (N.D. Cal. Mar. 15, 2019) ........................................................ 4
                   2
                        Western States Trucking Association v. Schoorl,
                   3      377 F. Supp. 3d 1056 (E.D. Cal. 2019) ............................................................... 4, 5
                   4    California Cases
                   5    Vaquero v. Stoneledge Furniture, LLC,
                          9 Cal. App. 5th 98, 110 (2017) .............................................................................. 10
                   6
                        Other State Cases
                   7
                        Chambers v. RDI Logistics, Inc.,
                   8      476 Mass. 95 (2016) ................................................................................................ 4
                   9    Federal Statutes
                  10    49 U.S.C.
                           § 14501(c)(1) ..................................................................................................... 5, 11
                  11
                        California Statutes
                  12
                     Cal. Lab. Code
                  13    § 512(a) .................................................................................................................. 10
                        § 2750.3(a)(3) ................................................................................................ 2, 6, 20
                  14    § 2802 .................................................................................................................... 10
                        § 2810.5 ................................................................................................................. 10
                  15    § 3700 .................................................................................................................... 10
                  16    Cal. Rev. & Tax. Code
                           § 18662 et seq. ....................................................................................................... 10
                  17
                        Other Authorities
                  18
                        49 C.F.R. § 376.12(c)(4) ............................................................................................... 5
                  19
                        83 Fed. Reg. 67 (Dec. 28, 2018) ................................................................................... 8
                  20
                        Aly Sadik, Assemblywoman Lorena Gonzalez Joins Workers Calling for
                  21       Passage of Labor Bill (Aug. 29, 2019) ................................................................... 7
                  22    Cal. Code Regs. § 1235.7(d)(1)(C)............................................................................... 5
                  23    H.R. Conf. Rep. 87, 1994 U.S.C.C.A.N. 1759 ............................................................. 3
                  24    H.R. Rep. 103-677, 1994 U.S.C.C.A.N. 1715............................................................ 13
                  25    Scott Rodd, California Assemblywoman Gonzalez Says a Deal Is Likely
                           for Truckers in Dynamex Bill .................................................................................. 7
                  26

                  27

                  28

41244988_3.docx
                                                                        iv              Case No. 3:18-cv-02458-BEN-BLM
                                       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   I.    INTRODUCTION
                   2         In their oppositions, the State and IBT1 fail to address the two key questions
                   3   before the Court: (1) Does the ABC test prohibit motor carriers from using
                   4   independent contractor drivers?; and, if so, (2) Is AB-5 preempted by the Federal
                   5   Aviation Administration Authorization Act (“FAAAA”) and/or does it violate the
                   6   dormant Commerce Clause?
                   7         Because the answer to both questions is “yes,” the Motion should be granted.
                   8         First, AB-5 prevents motor carriers from engaging independent contractor
                   9   owner-operators to provide trucking services. The State and IBT argue that motor
                  10   carriers could “hire” owner-operators on a short-term basis, but that is beside the
                  11   point. These persons still must be “hired” and treated as employees, even if they work
                  12   on a short-term basis. Neither the State nor IBT argues otherwise. AB-5 binds motor
                  13   carriers to using employee drivers only.
                  14         Second, the FAAAA’s legislative history confirms that a state cannot interfere
                  15   with interstate commerce by mandating that motor carriers exclusively use employee
                  16   drivers. The State and IBT ignore the legislative history, which leads to the “obvious
                  17   proposition” that an all-or-nothing rule precluding independent contractors is barred
                  18   by the FAAAA. California Trucking Ass’n v. Su, 903 F.3d 953, 964 (9th Cir. 2018)
                  19   (“Su”). This is because AB-5 forces businesses to “transition . . . from independent-
                  20   contractor drivers to employees of each licensed motor carrier.” Am. Trucking
                  21   Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1049, 1056 (9th Cir. 2009)
                  22   (“ATA”). Because it binds them to using employee drivers only, AB-5 requires that
                  23   motor carriers simultaneously comply with the myriad employment laws and
                  24   regulations that apply to employees. While the State and IBT argue that individual
                  25   requirements like meal periods have only a tenuous effect on interstate commerce,
                  26

                  27   1
                       “State” collectively refers to the defendants, who are sued in their official
                     capacities. “IBT” refers to intervenor-defendant International Brotherhood of
                  28 Teamsters. “Plaintiffs” refers collectively to California Trucking Association
                     (“CTA”), Ravinder Singh, and Thomas Odom.
41244988_3.docx
                                                                  1              Case No. 3:18-cv-02458-BEN-BLM
                                 PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   they ignore the wholesale prohibition of the Congressionally permitted use of owner-
                   2   operators, as well as the combined impact of the obligations that are triggered by
                   3   application of the ABC test. Thus, AB-5 is “highly likely to be shown to be
                   4   preempted,” and a preliminary injunction must be issued. Id.
                   5   II.   MOTOR CARRIERS CANNOT ENGAGE INDEPENDENT
                   6         CONTRACTORS UNDER AB-5
                   7         Once AB-5 becomes law on January 1, 2020, a worker is an employee unless
                   8   “[t]he person performs work that is outside the usual course of the hiring entity’s
                   9   business.” AB-5, § 2 (Lab. Code § 2750.3(a)(1)(B)). Because drivers are not “outside
                  10   the scope” of a motor carrier’s business, there is no way that motor carriers can
                  11   satisfy the ABC test, and they must therefore treat owner-operators as employees.
                  12         The State does not dispute that AB-5 represents an “‘all or nothing’ rule
                  13   requiring services be performed by certain types of employee drivers.” Su, 903 F.3d at
                  14   964. IBT suggests in passing that drivers might fall under AB-5’s business-to-business
                  15   (“B-to-B”) exception. But IBT fails to explain how this is possible. Indeed, it quotes
                  16   an excerpt from Assembly Member Gonzalez’s comments on this narrow exception
                  17   that, read in context, actually confirms that the exception is not available to motor
                  18   carriers.2 Ostensible amicus the Office of the Los Angeles City Attorney offers a more
                  19   extensive argument, but the State—which is charged with enforcing AB-5—has
                  20   tellingly failed to endorse its contention that the B-to-B exception “plainly permits”
                  21   the “use of independent contractor drivers” by motor carriers. ECF No. 71-2 (7:1-3).
                  22   Unless the State agrees that motor carriers can continue to utilize independent
                  23

                  24   2
                        Specifically, footnote 15 of the IBT’s brief cites Assembly Member Gonzalez’s
                       comment that a driver could “become a legitimate small business, in which case [the
                  25   motor carrier] can directly contract with a business.” Assembly Floor Session (Sept.
                       11, 2019) at 1:07:38-1:07:49. Assembly Member Gonzalez confirmed in her very
                  26   next sentence that the B-to-B exception is available, at most, for growers and
                       shippers, not motor carriers. Id. at 1:07:49-1:07:57 (“For example, if you’re a farm
                  27   and you need to deliver your product, you can hire an individual trucker who has a
                       small business to deliver your product.”). The fact that a grower might contract
                  28   directly with an owner-operator to transport its goods does not mean that a motor
                       carrier can avail itself of this narrow exception.
41244988_3.docx
                                                                    2              Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   contractor drivers through the B-to-B exception (and explains precisely how this is
                   2   possible), it cannot outsource these arguments to non-parties whose grand claims
                   3   regarding the B-to-B exception are entitled to zero deference in future enforcement
                   4   actions.
                   5          In truth, the State and IBT do not seriously dispute that AB-5 requires the use
                   6   of employee drivers, and instead argue extensively that businesses can still “hire” or
                   7   “employ” owner-operators. That is not the point. Of course, they can be employed or
                   8   hired. However, they must be hired as employees. See IBT Opp’n 8:10-12 (“AB 5
                   9   does not preclude motor carriers from hiring owner-operators for individual jobs.”).
                  10          Thus, the parties agree that AB-5 prohibits motor carriers from contracting
                  11   with independent contractors, and that they instead must exclusively use employee
                  12   drivers. This leads to the second step in the Court’s analysis.
                  13   III.   THE FAAAA PREEMPTS A STATE RULE THAT PROHIBITS MOTOR
                  14          CARRIERS FROM USING INDEPENDENT CONTRACTOR DRIVERS.
                  15          “[A]n ‘all or nothing’ rule requiring services be performed by certain types of
                  16   employee drivers . . . [is] likely preempted.” Su, 903 F.3d at 964; see also ATA, 559
                  17   F.3d at 1056. The FAAAA’s legislative history mandates this result. When justifying
                  18   “[t]he need” for the FAAAA’s preemption provision, Congress specifically
                  19   identified California’s discrimination against motor carriers:
                  20          California enacted legislation in October of 1993, which extended the
                              exemption enjoyed by Federal Express as a result of its court victory . . . to
                  21          its competitors that are motor carriers affiliated with direct air carriers. The
                              California legislation denied this exemption, however, to those using a
                  22          large proportion of owner-operators instead of company employees,
                              thereby denying the exemption to Roadway Package System, even though
                  23          the Roadway holding company includes an air operation.
                  24   H.R. Conf. Rep. 87, 1994 U.S.C.C.A.N. 1759 (emphasis added). Thus, in enacting the
                  25   FAAAA, one of Congress’s explicit goals was to foreclose California from
                  26   discriminating against businesses that utilize independent contractor drivers.
                  27          Preemption of a rule that prohibits use of independent contractor drivers is
                  28   required by a long line of cases, both inside and outside of the Ninth Circuit. For

41244988_3.docx
                                                                   3               Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   example, the Ninth Circuit in ATA held that plans proposed by the Los Angeles-area
                   2   ports to prohibit motor carriers from using independent contractors likely ran afoul
                   3   of the FAAAA. 3 ATA, 559 F.3d at 1056.
                   4         These preemption outcomes are not surprising. By binding motor carriers to
                   5   providing trucking services through employees only, AB-5 eliminates a primary
                   6   means by which transportation services may be provided. For this reason, the Ninth
                   7   Circuit observed that it “can hardly be doubted” that requiring motor carriers to use
                   8   employees instead of independent-contractor drivers “relate[s] to prices, routes or
                   9   services of motor carriers.” ATA, 559 F.3d at 1053. Because AB-5 prohibits the use
                  10   of independent contractor owner-operators, it falls squarely within the FAAAA’s
                  11   preemption provision and is “highly likely” to be preempted. Id. at 1056.
                  12         A.     That Motor Carriers Can “Hire” Owner-Operators Is Irrelevant
                                    Because AB-5 Is An All-Or-Nothing Rule That Requires Hiring
                  13                Drivers As Employees.
                  14         IBT argues that Plaintiffs make a “critical mistake” in “construing the ABC
                  15   test to preclude motor carriers from contracting with independent drivers for
                  16   individual assignments.” IBT Opp’n 19:9-10; 20:17-19. It is IBT that is making the
                  17   mistake, by conflating the right to hire or contract with drivers and the requirement
                  18   that any driver must be treated as an employee for all purposes under California
                  19   law, as it is the latter requirement that triggers preemption.
                  20         IBT urges this Court to misapply the unfinished analysis found in Western
                  21   States Trucking Association v. Schoorl, 377 F. Supp. 3d 1056 (E.D. Cal. 2019)
                  22   (“WSTA”).4 In WSTA, the court stated that “[n]othing in either Dynamex or Wage
                  23

                  24
                       3
                       Other federal cases, which are discussed at length in Plaintiffs’ moving papers (at
                  25 14-18), are in accord. These cases include Su, 903 F.3d at 964; Schwann v. FedEx
                     Ground Package Sys., Inc., 813 F.3d 429, 438-39 (1st Cir. 2016); Mass. Delivery
                  26 Ass’n v. Healey, 821 F.3d 187, 193 (1st Cir. 2016); Chambers v. RDI Logistics, Inc.,
                     476 Mass. 95, 102-103 (2016); Alvarez v. XPO Logistics Cartage LLC, 2018 WL
                  27 6271965, *4 (C.D. Cal. Nov. 15, 2018); Valadez v. CSX Intermodal Terminals, Inc.,
                     2019 WL 1975460, *8 (N.D. Cal. Mar. 15, 2019); and B&O Logistics, Inc. v. Cho,
                  28 2019 WL 2879876, at *3 (C.D. Cal. Apr. 15, 2019).
                     4
                       WSTA is also distinguishable on numerous other grounds. See Mot. 17, n.11.
41244988_3.docx
                                                                4                Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   Order No. 9 precludes a motor carrier from hiring an independent contractor for
                   2   individual jobs or assignments.” 377 F. Supp. 3d at 1072. Yet the ability to hire after
                   3   Dynamex was not the issue, and it is not at issue here. The question is whether a
                   4   motor carrier that hires an independent contractor must treat that driver as an
                   5   employee after AB-5 becomes law? Given Prong B of the ABC test mandated by
                   6   AB-5, the answer to that question is unequivocally “yes,” because a driver performs
                   7   work that is in the usual course of a motor carrier’s business.
                   8         IBT and the State contend that Plaintiffs can “hire” owner-operators for short-
                   9   term deliveries as if that somehow eases the burdens that flow from AB-5’s
                  10   requirement that all drivers be treated as employees. It does not. Allowing motor
                  11   carriers to “hire” drivers as employees on a short-term basis does not alleviate the
                  12   conflict between AB-5 and the FAAAA. There is no short-term exception to the
                  13   FAAAA’s categorical preemption of any state law “related to a price, route, or
                  14   service of any motor carrier.” 49 U.S.C. § 14501(c)(1). Congress’ goal in
                  15   deregulating the trucking industry was providing motor carriers the freedom to use
                  16   either employee drivers or independent contractor owner-operators.5
                  17         B.     AB-5’s All-Or-Nothing Rule Is The Issue And Not Other Laws That
                                    The State And IBT Want The Court To Consider.
                  18
                             Recognizing that AB-5’s all-or-nothing rule is very likely preempted, the State
                  19
                       and IBT suggest that this Court cannot even consider whether AB-5 is preempted
                  20
                       since it is merely a “test for employment” and the Court’s review should be limited to
                  21
                       “whether California’s employment laws that attach through the ABC test are
                  22
                       preempted.” IBT Opp’n 12:12-14. This argument does not withstand scrutiny.
                  23
                             IBT argues that “binding precedent” supports its request that the Court divert its
                  24
                       attention away from AB-5’s mandate that motor carriers use employee drivers only.
                  25

                  26   5
                       Congress contemplated trucking services by independent contractors. The federal
                     Truth-In-Leasing regulations specifically refer to independent contractors who lease
                  27 trucks under the leasing regulations. See, e.g., 49 C.F.R. § 376.12(c)(4) (“An
                     independent contractor relationship may exist when a carrier lessee complies with 49
                  28 U.S.C. 14102 and attendant administrative requirements.”). California law is in
                     accord. See Cal. Code of Regs. § 1235.7(d)(1)(C).
41244988_3.docx
                                                                 5                Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   Yet the precedent it cites is not binding and does not stand for the proposition stated.
                   2   IBT cites an unpublished district court opinion from the Su case. IBT Opp’n 12:15
                   3   (citing Cal. Trucking Ass’n v. Su, 2017 WL 6049242 (S.D. Cal. Jan. 6, 2017)). But
                   4   when Su was on appeal, the Ninth Circuit did not ignore the then-operative
                   5   employment test and look only to the underlying labor laws when analyzing FAAAA
                   6   preemption. On the contrary, the Ninth Circuit specifically considered whether the
                   7   Borello employment test was preempted by the FAAAA. See Su, 903 F.3d at 964.
                   8   This Court must likewise analyze whether the FAAAA preempts the (even stricter,
                   9   all-or-nothing ABC test) employment test imposed by AB-5. In finding that the
                  10   Borello test escaped FAAAA preemption, the Ninth Circuit recognized that the
                  11   “Borello standard does not . . . compel a carrier to use an employee or an independent
                  12   contractor” and that CTA did not “contend that the nature of the Borello standard
                  13   compels the use of employees to provide certain carriage services.” Id. This is because
                  14   the Borello standard turns largely on the degree of control exercised by the hiring
                  15   entity—an inquiry that does not categorically prohibit use of independent contractors.
                  16   In contrast, the ABC test adopted by AB-5 compels motor carriers to treat all drivers
                  17   as employees because they perform services within the course of a motor carrier’s
                  18   business.
                  19         The State and IBT cannot credibly claim that this Court is prohibited from
                  20   determining whether AB-5 is preempted when the statute expressly contemplates that
                  21   courts may find it preempted and refuse to apply it. The newly enacted Labor Code §
                  22 2750.3(a)(3) states:
                  23       If a court of law rules that the three-part test in [AB-5] cannot be applied
                           to a particular context based on grounds other than an express exception to
                  24       employment status as provided under [AB-5], then the determination of
                           employee or independent contractor status in that context shall instead be
                  25       governed by the California Supreme Court’s decision in [Borello].
                  26   (Emphasis added.) Thus, this Court should determine whether AB-5’s all-or-nothing
                  27   rule is preempted. Attempts to divert the Court from that inquiry should be rejected.
                  28

41244988_3.docx
                                                                    6               Case No. 3:18-cv-02458-BEN-BLM
                                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1         C.     Prong B Is Preempted Regardless Whether Or Not It Is A “Law Of
                                    General Applicability.”
                   2

                   3         The State and IBT argue that AB-5 is immune from challenge because
                   4   “regulations of general application are not preempted by the FAAAA.” State Opp’n
                   5   7:6-8. This argument is wrong for three reasons.
                   6         First, AB-5 is not a law of general application. Mot. pp. 18-20. The bill, which
                   7   consists of eleven pages of single-spaced text, contains dozens of exceptions for
                   8   various professions and industries. There are so many holes and carve-outs in AB-5
                   9   that even the State cannot keep track. It initially concedes that AB-5 “sets out
                  10   numerous statutory exemptions” but later argues that there are a “limited number of
                  11   statutory exemptions.” Compare State Opp’n 2:22-3:4 with 7:27-28 (emphasis added).
                  12   The State was right the first time. There are numerous exemptions to AB-5 that
                  13   collectively make it a law targeted at a subset of businesses, not businesses generally.
                  14         Second, the legislative history verifies that AB-5 affirmatively targets the
                  15   motor-carrier industry. The author of AB-5 confirmed that she sought to eliminate
                  16   longstanding relationships between motor carriers and owner-operators by “getting rid
                  17   of” what she characterized as “an outdated broker model.” See, e.g., Assembly Floor
                  18   Session (Sept. 11, 2019) at 1:08:20-1:08:30. Although the State downplays these
                  19   remarks as “stray comments” (Opp’n 8:1), they were made by the author of AB-5.6
                  20   Nor is this a topic about which Assembly Member Gonzalez would speak carelessly.
                  21   She is a “dues-paying member” of IBT.7 AB-5 is not a law of general applicability; it
                  22

                  23   6
                         See also Assembly Floor Analysis, AB-5 (Gonzalez) (Sept. 6, 2019), at p. 2 (bill was
                       intended to combat the “prevalence of misclassification . . . in the economy’s growth
                  24   industries, including home care, janitorial, trucking,” and several others) (emphasis
                       added); Aly Sadik, Assemblywoman Lorena Gonzalez Joins Workers Calling for
                  25   Passage of Labor Bill, KPBS.org (Aug. 29, 2019) (quoting Assembly Member
                       Gonzalez as stating, “‘If you’re a good worker, if you’re a truck driver, . . . you’re
                  26   doing the basic work for that company, you are their employee . . . .’”); Scott Rodd,
                       California Assemblywoman Gonzalez Says a Deal Is Likely for Truckers in Dynamex
                  27   Bill, Capital Public Radio (Aug. 26, 2019) (“‘Gonzalez has criticized the industry’s
                       history of misclassifying workers, claiming ‘trucking companies have done everything
                  28   to avoid treating employees as employees.’”).
                       7
                         See https://teamster.org/blog/tags/lorena-gonzalez (last accessed Dec. 30, 2019).
41244988_3.docx
                                                                    7               Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   deliberately targeted California’s perceived evils resulting from federal deregulation
                   2   of the trucking industry.
                   3         Third, laws of general application may be preempted by the FAAAA. The
                   4   Supreme Court has rejected the notion that federal transportation law “imposes no
                   5   constraints on laws of general applicability,” saying that it is “irrational” that “state
                   6   impairment of the federal scheme should be deemed acceptable so long as it is
                   7   effected by the particularized application of a general statute.” Morales v. Trans
                   8   World Airlines, Inc., 504 U.S. 374, 386 (1992). IBT and the State cite some outdated
                   9   and inapplicable case law in support of their “general applicability” argument. They
                  10   conveniently neglect controlling United States Supreme Court authority as well as
                  11   the Ninth Circuit’s more recent pronouncement in Su.
                  12         In Su, the Ninth Circuit stated that a law’s “general applicability is not
                  13   dispositive,” since “[w]hat matters” includes “what result [the State] is compelling
                  14   (e.g., a certain wage, non-discrimination, a specific system of delivery, a specific
                  15   person to perform the delivery).” 903 F.3d at 966. Here, AB-5 compels a certain
                  16   result by “requir[ing] services be performed by certain types of employee drivers.”
                  17   Id. at 964. Thus, even if AB-5 were deemed a law of general applicability, it would
                  18   still be preempted by the FAAAA.
                  19         D.     Mendonca And Dilts Do Not Apply.
                  20         IBT and the State curiously contend that AB-5 is not preempted because some
                  21   courts have held that other laws are not preempted by the FAAAA. For example, the
                  22   Ninth Circuit has held that California’s meal-period and rest-break rules are not
                  23   preempted by the FAAA. Dilts v. Penske Logistics, LLC, 769 F.3d 637, 649 (9th Cir.
                  24   2014).8 And it also has held that the FAAAA does not preempt prevailing-wage
                  25   rules. Californians for Safe & Competitive Dump Truck Transp. v. Mendonca, 152
                  26
                       8
                      The Federal Motor Carrier Safety Administration has recognized that California’s
                  27 meal-period and rest-break rules place serious impediments on motor carriers.
                     California’s Meal and Rest Break Rules for Commercial Motor Vehicle Drivers;
                  28 Petition for Determination of Preemption, 83 Fed. Reg. 67,470, 67,479 (Dec. 28,
                     2018).
41244988_3.docx
                                                                8             Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   F.3d 1184, 1189 (9th Cir. 1998).
                   2         Dilts and Mendonca have no application here. Plaintiffs are not seeking to
                   3   enjoin application of California’s meal period or minimum wage laws against motor
                   4   carriers. AB-5 and the ABC test trigger application of all employment laws, not just a
                   5   discrete subset like meal-period regulations. And Plaintiffs challenge AB-5 because it
                   6   completely eliminates the ability of motor carriers to use independent-contractor
                   7   drivers to move cargo and imposes significant risk of civil and criminal liability on
                   8   motor carriers that fail to treat such drivers as employees. “Here, the question is not
                   9   whether the FAAAA preempts California wage [law]; rather, it is whether the ABC
                  10   test—used to interpret [those laws]—is preempted.” Alvarez, 2018 WL 6271965 at *5.
                  11         Because AB-5 undisputedly requires motor carriers to use employee drivers
                  12   exclusively, it is preempted. Dilts and Mendonca do not suggest otherwise. Those
                  13   cases do not deal with outright elimination of independent-contractor drivers. Dilts
                  14   reasoned that “applying California’s meal and rest break laws to motor carriers
                  15   would not contribute to an impermissible ‘patchwork’ of state-specific laws,
                  16   defeating Congress’ deregulatory objectives.” 769 F.3d at 647. In stark contrast, if
                  17   allowed to go into effect, AB-5 will frustrates Congress’ “deregulatory objectives”
                  18   by prohibiting motor carriers from using independent-contractor drivers, making
                  19   California an outlier among the fifty states.9
                  20         Further, Dilts and Mendonca involved challenges to specific provisions of
                  21   California’s wage-and-hour rules with respect to people who were classified as
                  22   employees (and thus already subject to a host of other regulations). For example, the
                  23   plaintiffs in Mendonca argued that complying with California’s prevailing-wage
                  24   laws would increase their labor costs as to employee drivers, with the Ninth Circuit
                  25   reasoning that any effect was too “indirect, remote, and tenuous.” 152 F.3d at 1189.
                  26
                       9
                       California is not the only jurisdiction that uses an ABC test, with AB-5 specifically
                  27 modeled on the Massachusetts version of the test. But courts have repeatedly refused
                     to enforce Prong B of the Massachusetts test as to motor carriers. See, e.g., Schwann,
                  28 813 F.3d at 438-39. That is the result Plaintiffs seek here. California would be an
                     outlier if this Court does not enjoin application of Prong B as Plaintiffs request.
41244988_3.docx
                                                                   9              Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   This differs from AB-5, which prohibits a motor carrier from using independent
                   2   contractors and requires the motor carrier to comply with all of California’s myriad
                   3   rules for employees. The combined effects of thousands of regulations, rather than a
                   4   single law, have a significant impact on motor carriers’ “prices, routes, or services.”
                   5         Consider a motor carrier that uses independent-contractor drivers throughout
                   6   the United States, compensating those owner-operators on a per-mile basis. As IBT
                   7   points out, AB-5 “applies to any worker who drives in California” and “regardless of
                   8   the worker’s state of residence.” IBT Opp’n 9:22-24. Thus, as soon as a Texas-based
                   9   owner-operator enters California, he would be an employee for purposes of AB-
                  10   5/California law. Here are just some of the obligations that would attach: (1) the
                  11   owner-operator must receive a Notice to Employee under Labor Code § 2810.5 with
                  12   various information related to his “employment”; (2) the motor carrier must obtain an
                  13   Employee’s Withholding Allowance Certificate from the owner-operator; (3) the
                  14   motor carrier must then withhold state income tax for amounts earned while the
                  15   owner-operator was in California; (4) the motor carrier must track the owner-
                  16   operator’s time and separately pay for any “non-productive” time like rest breaks; (5)
                  17   the motor carrier must provide at least one meal period (and possibly two) on shifts
                  18   over five hours; (6) the motor carrier must track and then reimburse the owner-
                  19   operator for expenses incurred in California (like gas) even though the per-mile
                  20   compensation structure was intended to account for both labor and expenses; (7) the
                  21   motor carrier must ensure that the owner-operator is covered by its workers’
                  22   compensation insurance; and so forth.10 Alternatively, the motor carrier could avoid
                  23   these issues by having the Texas-based owner-operator stop at the California border
                  24   and transfer the load to a California-based employee driver. This creates the
                  25   inefficiencies and balkanization that the FAAAA was intended to eliminate.
                  26
                       10
                       See, e.g., (1) Cal. Lab. Code § 2810.5; (2) Form DE 4; (3) Cal. Revenue and
                  27 Taxation Code § 18662 et seq. (addressing payments made to non-residents on
                     California source income); (4) Vaquero v. Stoneledge Furniture, LLC, 9 Cal. App.
                  28 5th 98, 110 (2017); (5) Lab. Code § 512(a); (6) Cal. Labor Code § 2802; (7) Cal.
                     Labor Code § 3700, etc.
41244988_3.docx
                                                                10             Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1         In short, even if the meal/rest period rules or prevailing-wage law are not
                   2   preempted standing by themselves, a law that forces motor carriers to treat all drivers
                   3   as employees and to comply with all of the ensuing obligations is preempted.
                   4   Imposing California’s entire regulatory scheme on drivers who are—and were until
                   5   now lawfully treated as—independent contractors will have a direct and substantial
                   6 impact on the prices, routes, and services that motor carriers offer their customers.
                   7      E.     Non-California Authorities Support Plaintiffs’ Request For A
                                 Preliminary Injunction.
                   8
                             Plaintiffs have cited First Circuit and Massachusetts authorities holding that a
                   9
                       state may not forbid the use of independent-contractor drivers. See, e.g., Mot. pp. 14-
                  10
                       18. The cases stand for the “obvious proposition that an ‘all or nothing’ rule
                  11
                       requiring services be performed by certain types of employee drivers . . . [is] likely
                  12
                       preempted” by the FAAAA. Su, 903 F.3d at 964. The State and IBT ask this Court to
                  13
                       ignore this authority, but they have no contrary authority. Indeed, the Ninth Circuit
                  14
                       cited the First Circuit’s opinion in Schwann with approval. Id. This Court should not
                  15
                     ignore such on-point authority.
                  16       F.    Plaintiffs Have More Than Adequately Demonstrated The Adverse
                                 Effects Of AB-5 On Prices, Routes, And Services.
                  17
                             While not required to conclusively prove their case at this preliminary stage,
                  18
                       Plaintiffs have shown a likelihood that the ABC test adopted in AB-5 will have a
                  19
                       direct and substantial impact on motor carriers’ “prices, routes, or services.” 49
                  20
                       U.S.C. § 14501(c)(1).
                  21
                             The evidence submitted by the State and IBT does not refute (and indeed
                  22
                       supports) Plaintiffs’ showing. In his report, Dr. Steve Viscelli disputes the exact
                  23
                       number of owner-operators in California, while also citing data showing that there
                  24
                       are between 150,000 and 350,000 independent contractor owner-operators
                  25
                       nationwide. ECF No. 58-2, ¶ 4, Ex. B (p. 5).11 But, Plaintiffs’ argument does not turn
                  26

                  27   11
                        The IBT’s declarants—Dr. Viscelli and Dr. Belzer—also create a false distinction
                     between whom they deem to be “true independent owner-operators” and
                  28 “dependent”/“lease operators.” This distinction is not recognized by federal
                     transportation law, which does not distinguish between owner-operators who have
41244988_3.docx
                                                               11               Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   on the precise number of owner-operators, since AB-5 prohibits motor carriers from
                   2   engaging any of them as independent contractors, including the tens of thousands of
                   3   owner-operators who undisputedly reside in California or cross its borders. AB-5
                   4   impacts and constrains motor carriers’ “services” by binding them to a single method
                   5   of providing those services—employee drivers—and foreclosing them from retaining
                   6   the many owner-operators with whom they could otherwise contract.
                   7         In their moving papers, Plaintiffs detailed the various ways in which AB-5
                   8   will impact motor carriers’ “prices, routes, or services,” including supporting
                   9   evidence from various declarants. In response, the State and IBT argue that the
                  10   FAAAA cannot preempt “specific legal requirements” like California’s meal-period
                  11   requirements. IBT Opp’n 15:2-3. Once again, this is a red herring. Plaintiffs are not
                  12   challenging “specific” provisions of state law. Rather, Plaintiffs’ argument is based
                  13   upon AB-5’s wholesale prohibition of independent contractors and the significant
                  14   impact that California’s laws collectively have on motor carriers forced to transition
                  15   from using independent-contractor drivers to employee drivers only. The problem is
                  16   not that motor carriers have to abide by the meal-period and rest-break rules, or the
                  17   reimbursement statute, or minimum-wage requirements alone. It is the combined
                  18   effects that all of these laws (and several others) will have on motor carriers that
                  19   have historically used independent contractors to provide trucking services, effects
                  20   that are exacerbated by the fact that many owner-operators cross into California and
                  21   are subject to its onerous requirements only a portion of the time.
                  22         G.     AB-5 Is Also Impliedly Preempted By The FAAAA.
                  23         AB-5 is also preempted because it frustrates Congress’ goal of avoiding a
                  24   “patchwork” of differing state regulations and presents “a huge problem for national
                  25

                  26 their own authority and those who lease their vehicles to motor carriers. The federal
                     Truth-In-Leasing Regulations specifically permit and require for safety purposes that
                  27 owner-operators lease their vehicles to motor carriers under whose authority they will
                     drive. As noted above in footnote 5, the federal regulations specifically note that
                  28 compliance with the Truth-In-Leasing regulations does not impact whether an owner-
                     operator is an independent contractor, and the California regulations are in accord.
41244988_3.docx
                                                                12              Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   and regional carriers attempting to conduct a standard way of doing business.” H.R.
                   2   Rep. 103-677, at p. 87, 1994 U.S.C.C.A.N. 1715, 1759. IBT does not address this
                   3   argument. And the State asserts only that the “ABC test does not dictate whether a
                   4   motor carrier must use an independent contractor” because it “simply provides a way
                   5   to assess whether an individual is an employee or an independent contractor.” State
                   6   Opp’n 14:9-18. The State’s argument is heavy on its conclusion and weak on analysis.
                   7         The State does not dispute that motor carriers cannot satisfy the ABC test
                   8   because drivers are not “outside the scope” of their business. So, the ABC test does
                   9   not just provide a method of assessment. It completely “dictates” that a motor carrier
                  10   must use employee drivers only. Because AB-5 prohibits motor carriers from utilizing
                  11   independent contractor drivers, the law frustrates and impedes Congress’ goal of a
                  12   unified and deregulated national market for trucking services and is therefore
                  13   impliedly preempted by the FAAAA.
                  14   IV.   AB-5 VIOLATES THE DORMANT COMMERCE CLAUSE
                  15         AB-5 also violates the Dormant Commerce Clause. The Dormant Commerce
                  16   Clause prohibits laws that promote “tendencies toward economic Balkanization” by
                  17   causing market participants to favor conducting intrastate as opposed to interstate
                  18   commerce. Granholm v. Heald, 544 U.S. 460, 472 (2005). The State argues that AB-5
                  19   is “not expressly aimed at interstate commerce, and impose[s] no added disability on
                  20   such commerce.” State Opp’n 17:18-19. That is not true. AB-5 was expressly aimed at
                  21   the trucking industry so that California could “rid [itself] of an outdated broker
                  22   model” arising from the federal deregulation of the trucking industry. In seeking to
                  23   achieve this goal, the California legislature denied the trucking industry the same type
                  24   of exemption that it offered to dozens of other intrastate professions (like California
                  25   construction companies) or persons licensed by the State (like lawyers and doctors).
                  26         Further, under AB-5, interstate motor carriers will have to take costly steps to
                  27   ensure that a driver moving the cargo in California is an employee driver, whereas the
                  28   driver may be an independent contractor when driving in other states. To avoid being

41244988_3.docx
                                                                   13              Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   subjected to a patchwork of differing laws in connection with a single movement of
                   2   goods, California companies will face “an inexorable hydraulic pressure” to focus
                   3   more on intrastate commerce. Am. Trucking Ass’ns, Inc. v. Scheiner, 483 U.S. 266,
                   4   286-87 (1987). At the same time, AB-5 will cause non-California transportation
                   5   companies to avoid crossing California state lines whenever possible.
                   6          The Supreme Court has held time and time again that statutes or regulations that
                   7   have these kinds of effects violate the Dormant Commerce Clause.12 Under these
                   8   precedents, Plaintiffs’ dormant Commerce Clause claim is highly likely to succeed.
                   9   V.     INJUNCTIVE RELIEF WILL AVOID IRREPARABLE INJURY
                  10          IBT and the State raise a number of non-substantive arguments in opposition
                  11   to the requested injunction. The Court can quickly dispatch each.
                  12          A.     Plaintiffs Promptly Moved To Enjoin AB-5.
                  13          The State and IBT first argue that Plaintiffs should have moved sooner for a
                  14   preliminary injunction. Not so.
                  15          AB-5 was signed on September 18, 2019. Slightly more than two months later
                  16   and before AB-5’s effective date, Plaintiffs moved for a preliminary injunction
                  17   through a regularly noticed motion. The State and IBT cite no authority holding that
                  18   a two-month “delay” in seeking injunctive relief barring the enforcement of a newly
                  19

                  20   12
                         See Southern Pac. Co. v. Arizona, 325 U.S. 761, 771, 773 (1945) (holding that
                       Arizona’s limit on train lengths violated Commerce Clause because “the operation of
                  21   long trains . . . is standard practice over the main lines of the railroads of the United
                       States,” and “[c]ompliance with a state statute limiting train lengths requires
                  22   interstate trains of a length lawful in other states to be broken up and reconstituted as
                       they enter each state”); Bibb v. Navajo Freight Lines, Inc., 359 U.S. 520, 527 (1959)
                  23   (holding that Illinois requirement that trucks use a specific design of mudguard on
                       their rear fenders violated the Commerce Clause because the statute “seriously
                  24   interferes . . . the interchanging of trailers between an originating carrier and another
                       carrier when the latter serves an area not served by the former,” a practice that “is
                  25   particularly vital in connection with shipment of perishables, which would spoil if
                       unloaded before reaching their destination”); Raymond Motor Transp., Inc. v. Rice,
                  26   434 U.S. 429, 445 (1978) (holding that Wisconsin regulations that effectively
                       prohibited motor carriers from moving double trailers through the state violated the
                  27   Commerce Clause because “the regulations slow the movement of goods in interstate
                       commerce by forcing appellants to haul doubles across the State separately, to haul
                  28   doubles around the State altogether, or to incur the delays caused by using singles
                       instead of doubles to pick up and deliver goods”).
41244988_3.docx
                                                                      14              Case No. 3:18-cv-02458-BEN-BLM
                                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   enacted statute that has yet to take effect is a ground for denying the request. There is
                   2   none. Indeed, this Court itself has granted a preliminary injunction even though the
                   3   statute in question was amended six months before the plaintiffs moved for
                   4   injunctive relief. Duncan v. Becerra, 265 F. Supp. 3d 1106, 1109 (S.D. Cal. 2017)
                   5   (noting that statute “was amended last fall”). Plaintiffs acted far more promptly here.
                   6         IBT and the State contend that Plaintiffs should have moved to enjoin the
                   7   ABC test following the Dynamex decision. But, prior to Plaintiffs having an
                   8   adequate opportunity to challenge Dynamex, IBT and the State filed motions to
                   9   dismiss that were under submission for many months and with the Court also staying
                  10   this matter.13 Moreover, AB-5 codifies and replaces the Dynamex decision. Moving
                  11   to enjoin Dynamex by itself would have made no sense, as this Court pointed this
                  12   out. After AB-5 was enacted, this Court stated that the enactment “raise[d] federal
                  13   questions of mootness and standing,” including “whether Defendants will enforce the
                  14   Dynamex decision against Plaintiffs before AB-5 takes effect.” ECF No. 46, at 2
                  15   (dismissing Plaintiffs’ complaint without prejudice).
                  16         Moreover, as Plaintiffs have explained, the consequences of AB-5 are much
                  17   more far-reaching and much more imminent than those of Dynamex alone. Thus,
                  18   whether or not delay would have been a valid basis for denying a motion for a
                  19   preliminary injunction against applying Dynamex, it is irrelevant to whether
                  20   Plaintiffs have timely sought to enjoin AB-5.
                  21         B.     Plaintiffs Have Standing Because They Are Harmed By AB-5.
                  22         IBT argues that CTA does not have standing to seek injunctive relief because
                  23   there is “no evidence that its members’ drivers are not employees under Borello” and
                  24   hence no reason to suppose that they would suffer any harm from substitution of the
                  25   ABC test in place of the Borello test. IBT Opp’n 4:25-26. This argument is wrong on
                  26   both the law and the facts.
                  27

                  28   13
                         See, e.g., ECF No. 16 (motion to dismiss filed January 3, 2019), No. 35 (taking
                       subsequent motions to dismiss under submission), No. 43 (staying case).
41244988_3.docx
                                                                15               Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1         Contrary to IBT’s supposition, this Court is not required to determine whether
                   2   individual motor carriers satisfy the Borello test before finding AB-5 preempted. IBT
                   3   cites no authority for its premise—because there is none.
                   4         Even if Plaintiffs were required to demonstrate that some of CTA’s members
                   5   would be able to satisfy the Borello standard, however, they can readily do so. Triers
                   6   of fact already have so found, including in one case following a two-week bench
                   7   trial in Sacramento County Superior Court. Request for Judicial Notice, Exs. A-C;
                   8   see also Decl. of Shawn Yadon in Support of Reply, ¶ 3. Significantly, each case (1)
                   9   involved a CTA member, (2) involved independent owner-operators that did not
                  10   have their own DOT authority, but instead operated under the motor carrier’s DOT
                  11   authority, and (3) resulted in a determination that the affected drivers were
                  12   independent contractors under a multi-factor test like Borello.
                  13         Moreover, the Ninth Circuit has already observed that the Borello standard
                  14   does not categorically foreclose motor carriers from engaging independent contractor
                  15   drivers, since “[w]hether the work fits within the usual course of an employer’s
                  16   business is one factor among many—and not even the most important one.” Su, 903
                  17   F.3d at 964. The premise that no member of CTA might ever be able to satisfy the
                  18   Borello standard is irreconcilable with the Ninth Circuit’s observation in Su.
                  19         C.     There Is A Risk Of Imminent Prosecution.
                  20         IBT also contends that Plaintiffs must “establish that the ABC test will be
                  21   imminently used in enforcement proceedings against that company.” IBT Opp’n
                  22   6:18-19. This Court flatly rejected the same standing argument in Duncan, holding
                  23   that “the Article III requirements of standing and ripeness [we]re satisfied” where, as
                  24   here, “the Attorney General has not indicated that [the challenged statutory
                  25   provisions] will not be enforced” as of their effective date and “the State has
                  26   vigorously enforced [such provisions] in the past.” 265 F. Supp. 3d at 1113-14.
                  27   Applying that standard here, Plaintiffs have standing. The Attorney General has not
                  28   indicated that AB-5 will not be enforced on January 1, 2020. To the contrary, the

41244988_3.docx
                                                                   16              Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   State has declined to agree to withhold enforcement even until the Court can act on
                   2   this motion. ECF No. 66-2, Ex. B.14 The State has also vigorously enforced its
                   3   independent-contractor test in the past, including in a case cited in the State’s papers
                   4   that involved misclassification claims against a motor carrier. State Opp’n 8:22-25
                   5   (citing People ex rel. Harris v. Pac. Anchor Transp., Inc., 59 Cal. 4th 772 (2015)).
                   6   IBT also admits that the DLSE’s administrative law judges have resolved the
                   7   misclassification claims of more than 1,150 drayage drivers since 2010. IBT Opp’n
                   8   5:17-23. There is thus a clear risk of enforcement proceedings against CTA’s
                   9   members, and that is enough to meet the standing requirement.15
                  10         D.     Plaintiffs Have Amply Demonstrated AB-5’s Harms.
                  11         Plaintiffs have demonstrated numerous harms posed to motor carriers by AB-
                  12   5, and IBT and the State have not refuted Plaintiffs’ demonstration.
                  13         First, Plaintiffs are threatened with constitutional violations and the State and
                  14   IBT “miss the thrust of [Plaintiffs’] argument by contending that the only threatened
                  15   injury is a loss of revenue, which is not irreparable.” Trans World Airlines, Inc. v.
                  16   Mattox, 897 F.2d 773, 784 (5th Cir. 1990), aff’d in part, rev’d in part sub nom.,
                  17   Morales v. Trans World Airlines, Inc., 504 U.S. 374 (1992). Allowing California to
                  18   enforce AB-5 vis-à-vis motor carriers despite the FAAAA and the Commerce Clause
                  19   “would cause irreparable injury by depriving [motor carriers] of a federally created
                  20   right to have only one regulator in matters pertaining to rates, routes and services.” Id.
                  21

                  22
                       14
                          In fact, the State has sent notices about AB-5 to businesses and individuals, which
                  23   direct them to a new web portal: https://www.labor.ca.gov/employmentstatus.
                       Chemers Decl., ¶ 2, Ex. A. The portal includes an “FAQ” webpage that, among other
                  24   things, directs workers to file a “wage claim with the Labor Commissioner’s Office”
                       or a “Report of Labor Law Violation with the Labor Commissioner’s Office” and
                  25   also states that “[i]f EDD finds that workers are misclassified as independent
                       contractor(s) when they should be classified as employee(s), employers face
                  26   significant risks related to failing to comply with their obligations under the
                       Unemployment Insurance Code.”
                  27   15
                          The State and IBT have filed motions to dismiss, which are set for hearing on
                       February 3, 2020. Plaintiffs respectfully submit that the Court should resolve their
                  28   motion for a preliminary injunction now, given that “the Article III requirements of
                       standing and ripeness are satisfied.” Duncan, 265 F. Supp. 3d at 1114.
41244988_3.docx
                                                                    17               Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1         Second, Plaintiffs have provided evidence of actual harm from AB-5. IBT and
                   2   the State aver that Plaintiffs have not identified harm from AB-5 “despite the fact
                   3   that the ABC test has been the norm for over a year.” State Opp’n 1:14. But the State
                   4   actually identifies harm caused by AB-5 in addition to the harm previously caused by
                   5   Dynamex, admitting that AB-5 applies “in contexts beyond those at issue in
                   6   Dynamex, to include (among other things) workers’ compensation, unemployment
                   7   insurance, and disability insurance,” as well as the thousands of provisions in the
                   8   California Labor Code. Id. at 2:18-22.
                   9         Not only will AB-5 have a larger impact than Dynamex, Plaintiffs have
                  10   introduced concrete evidence that the ABC test is already impacting the trucking
                  11   industry. Plaintiff Thomas Odom explains in his declaration that several motor
                  12   carriers have already stopped contracting with him because of Dynamex and now
                  13   AB-5 and that, consequently, he has been forced to find work as an employee
                  14   dispatcher despite his “desire to get back to driving a truck as I have for most of my
                  15   adult life.” Odom Decl., ¶¶ 7-8, 13.
                  16         Third, it is readily apparent that actual harm from AB-5 extends to motor
                  17   carriers. This Court should not check its logic at the door, as IBT and the State
                  18   appear to want. As in ATA, businesses face a “Hobson’s Choice” since “a very real
                  19   penalty attaches to the motor carriers regardless of how they proceed.” 559 F.3d at
                  20   1057-58. A motor carrier could ignore AB-5 and face the threat of civil and criminal
                  21   prosecution. Or it can “incur large costs which, if it manages to survive those, will
                  22   disrupt and change the whole nature of its business in ways that most likely cannot
                  23   be compensated with damages alone.” Id. “That is an imminent harm.” Id.
                  24   VI.   THE REMAINING REQUIREMENTS ARE MET
                  25         The balance of the equities and the public interest also weigh in favor of a
                  26   preliminary injunction. With respect to the balance of the equities, Plaintiffs have
                  27   shown the constitutional and actual harms flowing from AB-5, including to owner-
                  28   operators like Thomas Odom whose livelihoods are threatened. While the State

41244988_3.docx
                                                                   18              Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   contends that it will also “suffer irreparable injury” (Opp’n 18:23), that claim “must
                   2   be balanced against the public interest represented in Congress’ decision to
                   3   deregulate the motor carrier industry, and the Constitution’s declaration that federal
                   4   law is to be supreme.” ATA, 559 F.3d at 1059-60; see also Mattox, 897 F.2d at 784
                   5   (observing that “the states are not injured by the injunction” because “Congress
                   6   expressly preempted this area of regulation”).
                   7         IBT focuses instead on the perceived benefits of the ABC test to workers who
                   8   hope to “enjoy the protections of California employment laws.” IBT Opp’n
                   9   24:11-12. But owner-operators may, like Mr. Odom, “have little desire to work as an
                  10   employee driver because it deprives [them] of the independence, control, and
                  11   opportunity for profit that [they] have enjoyed for years working as an independent
                  12   owner-operator.” Odom Decl. ¶ 11. The Owner-Operator Independent Drivers
                  13   Association (“OOIDA”), an industry group cited by IBT’s expert (Viscelli Decl., p.
                  14   5) that advocates for the interests of owner-operators, recently confirmed that it
                  15   “does not support AB 5 [and] we’ve never told California lawmakers, our members,
                  16   or anyone else in trucking that we support AB 5.” Letter available at
                  17   https://landline.media/wp-content/uploads/2019/11/CA-AB-5-Position-
                  18   Statement.pdf. Thus, it is far from clear that owner-operators are seeking to abandon
                  19   their small businesses and independent-contractor status to work as employees.
                  20         Furthermore, the ABC test is not essential to ensuring that workers are properly
                  21   classified. For decades, California has used the common-law Borello standard to
                  22   distinguish between employees and independent contractors. According to IBT, it is
                  23   difficult for motor carriers to treat owner-operators as independent contractors under
                  24   Borello. IBT Opp’n 5:17-23. California will continue to use the Borello test to
                  25   distinguish employees from independent contractors for the many professions that
                  26   AB-5 exempts from application of the ABC test.16 AB-5 also expressly provides that
                  27
                       16
                          See, e.g., AB-5, § 1(“These exempt occupations would include, among others,
                  28   licensed insurance agents, certain licensed health care professionals, registered
                       securities broker-dealers or investment advisers, direct sales salespersons, real estate
41244988_3.docx
                                                                  19               Case No. 3:18-cv-02458-BEN-BLM
                                  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1   the Borello test will continue to apply if “a court of law rules that the [ABC] test …
                   2   cannot be applied to a particular context.” AB-5, § 2 (Lab. Code § 2750.3(a)(3)).
                   3   Thus, even if the injunction Plaintiffs seek is granted, California will be able to
                   4   distinguish between employees and independent contractors, using the Borello test in
                   5   the trucking industry and all industries exempted from the ABC test by AB-5, and the
                   6   ABC test in all other professions. In short, the injunction sought is a limited remedy
                   7   that reasonably balances the severe harms to Plaintiffs against the far lesser harms to
                   8   the State.
                   9         Finally, the public interest also supports a preliminary injunction. The State
                  10   and IBT request that the Court defer to the Legislature’s concerns in enacting AB-5.
                  11   Yet “it is always in the public interest to prevent the violation of a person’s
                  12   constitutional rights.” Duncan, 265 F. Supp. 3d 1106. That is particularly true here,
                  13   where the author of AB-5 openly admitted that the law seeks to reverse federal
                  14   deregulation of the trucking industry through state-level regulation specifically
                  15   designed to “get[] rid of” the supposedly “outdated broker model” that spontaneously
                  16   arose after Congress, exercising its constitutional authority to govern interstate
                  17   commerce, deregulated the trucking industry. Assembly Floor Session (Sept. 11,
                  18   2019) at 1:08:20-1:08:30.
                  19         For these reasons and those in Plaintiffs’ moving papers, “the balance of the
                  20   equities and the public interest do weigh in favor of a preliminary injunction in this
                  21   case . . . .” ATA, 559 F.3d at 1059.
                  22   VII. CONCLUSION
                  23         For the reasons stated above and in their moving papers, Plaintiffs respectfully
                  24   request that the Court enter a preliminary injunction.
                  25

                  26

                  27
                       licensees, commercial fishermen, workers providing licensed barber or cosmetology
                  28   services, and others performing work under a contract for professional services, with
                       another business entity, or pursuant to a subcontract in the construction industry.”).
41244988_3.docx
                                                                   20              Case No. 3:18-cv-02458-BEN-BLM
                                    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                   1
                       DATED: December 30, 2019             OGLETREE, DEAKINS, NASH, SMOAK &
                   2                                        STEWART, P.C.
                   3                                        By: /s Alexander Chemers
                   4
                                                                Spencer C. Skeen
                                                                Robert R. Roginson
                   5
                                                                Alexander M. Chemers

                   6
                                                            Attorneys for Plaintiffs
                                                            RAVINDER SINGH, THOMAS ODOM and
                   7
                                                            CALIFORNIA TRUCKING ASSOCIATION

                   8

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

41244988_3.docx
                                                                21              Case No. 3:18-cv-02458-BEN-BLM
                               PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
